Title: From George Washington to Juan de Miralles, 9 March 1780
From: Washington, George
To: Miralles, Don Juan de


          
            Sir
            Hd Qrs Morristown 9th March 1780
          
          I have received a report from New-York, that one of the transports which sailed from this place with the armament on the 26th of Decembr Ult., after a succession of severe weather, and on being seperated from the fleet, had opened her orders which it is said directed her to rendezvous at Tybee—but finding this either impracticable or too hazardous she returned to New-York.
          I would observe to you on this report, that it does not come with sufficient authenticity to give it any certain determination. My desire, however to send you every thing that may have a tendency to throw light on the designs or destination of the fleet is my reason for the present communication. I wish to have it in my power to advise you of something more interesting. with great regard I have the honor to be your obt sert
          
            G.W.
          
        